Citation Nr: 1408963	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals, dislocation of the left thumb with degenerative joint disease.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder secondary to residuals, dislocation of the left thumb with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1976 to November 1977.
 
These matters come before the Board of Veterans' Appeals (the Board) from a January 2010 rating decision and an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

With respect to his claim for entitlement to a disability rating in excess of 10 percent for residuals, dislocation of the left thumb with degenerative joint disease, the Veteran appeared for a video conference hearing in January 2013.  A transcript of the hearing has been associated with the claims file.

With respect to the Veteran's claim of entitlement to service connection for major depressive disorder secondary to residuals, dislocation of the left thumb with degenerative joint disease, the Court of Appeals for Veterans Claims (the Court) has held that a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Veteran's claim is recharacterized as indicated on the cover page.
 
Additionally, regarding the service connection claim for an acquired psychiatric disorder, the Veteran was placed on a schedule list for a video conference hearing before a member of the Board.  However, in a November 2013 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

With respect to the claim of entitlement to a disability rating in excess of 10 percent for residuals, dislocation of the left thumb with degenerative joint disease, the Board finds that further development is warranted.  In particular, the record indicates the Veteran may be in receipt of Social Security disability benefits; however, the Veteran's Social Security records are not in the claims file.  The Veteran's Social Security records should be obtained and made part of claims file.

Additionally, the Veteran was last afforded a VA examination in November 2010.  During his January 2013 video conference hearing, the Veteran stated that his condition had worsened since his November 2010 VA examination.  See Hearing Transcript, pg. 8.  Thus, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder secondary to residuals, dislocation of the left thumb with degenerative joint disease, the Board finds that a new VA examination is necessary to address inadequacies in the July 2011 VA examination report.

The examiner noted that the Veteran experienced mild depression on a week to week basis for over 20 years, and indicated that the Veteran was presently receiving treatment for depression.  However, the examiner did not diagnose the Veteran with major depressive disorder, but rather diagnosed him with substance abuse in remission.  The examiner's opinion as to the etiology of the depression was that it was not at least as likely as not caused by his in-service thumb injury and VA surgery.  In support of his opinion, the examiner cited the DSM-IV without any explanation.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Additionally, the examiner did not address the aggravation prong of secondary service connection; that is, whether the Veteran's service-connected left thumb disability aggravated any current psychiatric disorder, to include the major depressive disorder.  Thus, the Veteran should be afforded a new VA examination to identify the nature and etiology of any current acquired psychiatric disorder, to include major depressive disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's left thumb disability and any psychiatric disorders should be obtained.  All records received should be associated with the claims file.

2.  Ask the Veteran whether he is in receipt of Social Security Administration (SSA) disability benefits.  If he is, attempt to obtain such records, to include all determination(s) and the medical records on which such determination(s) were based.  Any records obtained shall be associated with the claims file.  
3.  When the above actions have been accomplished, to the extent possible, schedule the Veteran for an examination of his left thumb.  If possible, the examination should be scheduled during a flare-up of the Veteran's thumb disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should report whether there is evidence of ankylosis, and provide an opinion as to the size of the gap between the thumb pad and the fingers taking into account the Veteran's pain.

4.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any current acquired psychiatric disorder, to include major depressive disorder.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide the following opinions:

a)  whether an acquired psychiatric disorder, to include major depressive disorder, is at least as likely as not (50 percent or greater probability) caused by or due to military service;
b)  whether an acquired psychiatric disorder, to include major depressive disorder, is at least as likely as not (50 percent or greater probability) caused by or due to the Veteran's service-connected residuals of a dislocation of the left thumb with degenerative joint disease; and

c)  whether an acquired psychiatric disorder, to include major depressive disorder, is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected residuals of a dislocation of the left thumb with degenerative joint disease.

If the examiner determines that an acquired psychiatric disorder is aggravated by the residuals of the dislocated left thumb with degenerative joint disease, the examiner should report the baseline level of severity of the acquired psychiatric disorder prior to the onset of aggravation.  If some increase in severity of the acquired psychiatric disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The rationale for all opinions expressed must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


